Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 5, 2020

                                           No. 04-20-00348-CV

                               In re Stonebrook Manor SNF, LLC
                  d/b/a Advanced Rehabilitation and Healthcare of Live Oak, LLC1

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-11058
                             Honorable Laura Salinas, Judge Presiding

                                              ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On July 7, 2020, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than August 20, 2020. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

                                                            _________________________________
                                                            Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                            ___________________________________
                                                            MICHAEL A. CRUZ, Clerk of Court

1
 This proceeding arises out of Cause No. 2019-CI-11058, styled Olena O. Kelley, Individually and As Sole Heir to
The Estate of Vira M. Zaytseva, Deceased v. Stonebrook Manor SNF, LLC d/b/a Advanced Rehabilitation and
Healthcare of Live Oak, LLC, pending in the 73rd Judicial District Court, Bexar County, Texas. The Honorable
Laura Salinas signed the order at issue in this original proceeding.